TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00222-CV


FIA Card Services, N.A. f/k/a MBNA America Bank, N.A., Appellant

v.

Catherine V. Alloggio, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
NO. 8669-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		FIA Card Services, N.A. f/k/a MBNA America Bank, N.A., and Catherine V. Alloggio
have filed an agreed motion to reverse, vacate, and remand the underlying judgment in this case.  The
agreed motion provides that upon remand, the parties will file mutual dismissals with prejudice. 
Accordingly, we grant the motion and set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in accordance with the parties'
agreement.  See Tex. R. App. P. 42.1(a)(2)(B).

							____________________________________
							Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Waldrop
Vacated and Remanded
Filed:   December 14, 2007